Citation Nr: 0105589	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-48 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Deirdre B. Weiss


REMAND


The veteran had active duty from September 1969 to July 1971.

This matter comes before the Board on appeal from a decision 
dated in October 1995, by the St. Petersburg, Florida, VA 
Regional Office (RO).  Initially, the veteran claimed service 
connection for a nonservice connected pension, a lumbar spine 
disorder and chronic ankle pain claimed as a leg disorder.  
However, a nonservice connected pension was granted in a July 
1998 rating decision.  In a decision dated in April 1999, the 
Board denied both claims as not well grounded.  The veteran 
appealed both issues to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2000 Memorandum 
Decision, the Court affirmed the Board's decision as to the 
claim for service connection for chronic ankle pain and 
vacated and remanded the claim for service connection for a 
lumbar spine disorder.  This remand is issued in response to 
that Memorandum Decision. 


REMAND

The Memorandum Decision ordered the VA to address, in the 
context of continuity of symptomatology, "the reports of 
Drs. Ingram and Kelly, both noting the veteran's 20-year 
history of back pain, and a preexisting back injury."  
Memorandum Decision dated July 25, 2000, page 6; see also 
38 C.F.R. § 3.303(b) (1999).  To effectively address this 
order, the Board finds, the veteran must undergo a VA medical 
examination to obtain an opinion on the cause(s) of his 
lumbar spine disorder, which opinion must consider the above 
noted doctors' reports.  Additionally, as the veteran's 
medical history is unusual, the Board will ask the examiner 
to clarify the history as much as possible.  Specifically, 
the veteran alleges that his lumbar spine disorder began with 
an incident during his service years, 1969-1971.  He 
reportedly did not seek treatment after service until 1995, 
for financial reasons.  (Transcript of hearing testimony at 
page 4.)  The first post-service medical evidence of such 
disorder on file, dated April 27, 1995, however, reflects 
that the veteran gave a history of degenerative disk disease.  
After considering the report of this examination, the RO 
should address the reports of Drs. Ingram and Kelly, when it 
readjudicates the claim. See 38 C.F.R. § 3.303(b) (1999) 
(regarding continuity of symptomatology).

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required. 


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran since service, 
and dates of treatment.  After securing 
the necessary release, the RO should 
obtain any outstanding records.

2.  After any additional medical records 
have been obtained and incorporated in 
the claims folder, the veteran should be 
afforded a VA orthopedic examination to 
determine the cause(s) of the veteran's 
current lumbar spine disorder and attempt 
to clarify his medical history.  
Specifically, the veteran alleges that 
his lumbar spine disorder began with an 
incident during his service years, 1969-
1971.  He reportedly did not seek 
treatment after service until 1995, for 
financial reasons.  (Transcript of 
hearing testimony at page 4.)  The first 
post-service medical evidence of such 
disorder on file, dated April 27, 1995, 
however, reflects that the veteran gave a 
history of degenerative disk disease.  As 
such, it is requested that the examiner 
attempt to determine who made the 
diagnosis of degenerative disc disease, 
provide a careful history of all of the 
injuries to the veteran's spine since 
service, and all treatment therefor 
(including treatment providers' names), 
and provide a medical opinion whether it 
is as likely as not that a lumbar spine 
disorder was incurred coincident with 
service.  The claims folder must be made 
available to the examiner and reviewed in 
conjunction with forming this medical 
opinion.  The examiner should also 
comment on the significance of the 
reports of Drs. Ingram and Kelly noting 
the veteran's 20-year history of back 
pain and of a preexisting back injury.  
The examiner should discuss the medical 
basis for the opinion(s) proffered.

3.  The RO should ensure that the report 
of the medical examination conducted 
above reflects that the requested actions 
were taken and that, if any new sources 
of pertinent medical documents were 
identified, those records are obtained if 
possible. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), and 
show consider any subsequently issued 
pertinent VA final regulations, General 
Counsel precedent opinions, and/or 
precedential court decisions.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





